DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species L (Fig. 45) in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that the species are not separate from each other.  This is not found persuasive because the arguments do nothing to address how the restriction is outlined, and the structural differences noted between them
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a thermoelectric module” in claims 1, 11, and 18;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the thermoelectric module is drawn to a Peltier chip or known equivalents (paragraph [0151]). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “flexible” in claim6 is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the Examiner will interpret the claim without the term flexible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-8, 10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sims (US 2013/0019611 – provided by Applicant in the IDS) in view of Sin (KR20060019762A).

Regarding claim 1, Sims teaches a system for cooling a fluid (see Abstract, claim 1 at least), comprising: 
a control unit comprising: at least one thermoelectric module (46, Fig. 2, see paragraph [0073] at least) connected to a fluid reservoir (62, Fig. 4, paragraph [0075]), containing the fluid; 
at least one heat pipe (60, paragraph p[0073]) connecting the at least one thermoelectric module with a heat sink (50, paragraph [0073]); 
at least one fan attached to the heat sink (52, Fig. 5, paragraph [0073]).
Sims does not teach:
a plurality of heat sinks, and at least one fan attached to each of the plurality of heat sinks;
an electromagnetic field (EMF) shield, wherein the EMF shield is operable to reduce the strength of the EMF produced by the control unit outside of the control unit; wherein the plurality of heat sinks are aligned along a central axis.  
Sin teaches a thermoelectric controlled mattress (Sin, Abstract) which features a plurality of heat sinks (Sin, 43, 44, Fig. 4, see Description) aligned on a central axis (Sin, Fig. 4) and an electromagnetic field (EMF) shield, wherein the EMF shield is operable to reduce the strength of the EMF produced by the control unit outside of the control unit (Sin, 51, 52, Fig. 4, see Description). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims with a plurality of heat sinks aligned on a central axis and an EMF shield outside the control unit, as taught by Sin, in order to increase the heat transfer efficiency of the system and to prevent harmful emanation of electromagnetic waves. 
Sims as modified does not teach a fan attached to each of the plurality of heat sinks. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide at least one fan to each of the plurality of heat sinks, as it has been held that a mere duplication of essential working parts of a device involve routine skill in the art. 

Regarding claim 2, Sims as modified teaches the article of claim 1, wherein the at least one thermoelectric module is not aligned along the central axis (Sims, 48 are on a different vertical axis than 50, as best understood via Fig. 5 of Applicants Drawings). 

Regarding claim 4, Sims as modified teaches the system of claim 1, wherein each of the at least one fan attached to each of the plurality of heat sinks is operable to blow air to or suck air from the plurality of heat sinks in a single direction (Sims, see Fig. 5 which has the fan positioned to blow air across the heat sink in a single direction).  

Regarding claim 7, Sims as modified teaches the system of claim 1, wherein the fluid is water (Sims, paragraph [0008]).  

Regarding claim 8, Sims as modified teaches the system of claim 1, wherein the EMF shield includes a chassis connecting the plurality of heat sinks (Sin, 51, 52 act as a chassis for the heat sinks 43, 44 in Fig. 4).  

Regarding claim 10, Sims as modified teaches the system of claim 1, wherein the fluid reservoir includes a fill opening, a fluid outlet, and a fluid return (Sims, Fig. 5).  

Regarding claim 18, Sims teaches a system for cooling a fluid (see Title, Abstract), comprising: a control unit comprising: at least one thermoelectric module  (46, Fig. 2, see paragraph [0073] at least) connected to a fluid reservoir (62, Fig. 4, paragraph [0075]), containing the fluid; 
a heat sink connected to the at least one thermoelectric module (50, paragraph [0073]); at least one fan attached the heat sink (52, Fig. 5, paragraph [0073]); and 
wherein each of the at least one fan attached to each of the heat sink are operable to blow air to or suck air from the plurality of heat sinks in a single direction (Sims, see Fig. 5 which has the fan positioned to blow air across the heat sink in a single direction).      
Sims does not teach:
a plurality of heat sinks, and at least one fan attached to each of the plurality of heat sinks;
an electromagnetic field (EMF) shield, wherein the EMF shield is operable to reduce the strength of the EMF produced by the control unit outside of the control unit; wherein the plurality of heat sinks are aligned along a central axis.  
Sin teaches a thermoelectric controlled mattress (Sin, Abstract) which features a plurality of heat sinks (Sin, 43, 44, Fig. 4, see Description) aligned on a central axis (Sin, Fig. 4) and an electromagnetic field (EMF) shield, wherein the EMF shield is operable to reduce the strength of the EMF produced by the control unit outside of the control unit (Sin, 51, 52, Fig. 4, see Description). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims with a plurality of heat sinks aligned on a central axis and an EMF shield outside the control unit, as taught by Sin, in order to increase the heat transfer efficiency of the system and to prevent harmful emanation of electromagnetic waves. 
Sims as modified does not teach a fan attached to each of the plurality of heat sinks. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide at least one fan to each of the plurality of heat sinks, as it has been held that a mere duplication of essential working parts of a device involve routine skill in the art. 

Regarding claim 19, Sims as modified teaches the system of claim 18, wherein the at least one thermoelectric module is not aligned along the central axis (Sims, 48 are on a different vertical axis than 50, as best understood via Fig. 5 of Applicants Drawings).  

Regarding claim 20, Sims as modified teaches the system of claim 18, wherein the EMF shield includes a chassis connecting the plurality of heat sinks Sin, 51, 52 act as a chassis for the heat sinks 43, 44 in Fig. 4).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Sin, further in view of Steffenson (US 2008/0016881).

Regarding claim 3, Sims as modified teaches the system of claim 1, but does not teach that the at least one thermoelectric module includes four Peltier chips. Steffenson teaches that it is known in the art for thermoelectric modules to include Peltier chips (Steffenson, paragraphs [0017]-[0019] at least, the Examiner notes that the specific number of Peltier chips is not patentably distinguishable, however, Steffenson teaches the use of 6 chips shown in Fig. 1A, which suffices the claim). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims as modified with the thermoelectric module including four Peltier chips, as taught by Steffenson, in order to help the system reach suitable temperatures (Steffenson, paragraph [0017]).

Claims 5-6, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Sin, further in view of Wu (US 5,448,788 – provided by Applicant in the IDS).

Regarding claim 5, Sims as modified teaches the system of claim 1, further comprising a bedding device (Sin, Abstract), but does not specifically teach that the bedding device includes fluid channels, wherein the control unit is operable to pump the fluid from the fluid reservoir into the fluid channels of the bedding device. Wu teaches a thermoelectric cooling mattress which features water circuit channels in the mattress (Wu, Title, 113, 113a, Fig. 2, col. 2, lines 17-25). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims as modified with the bedding device includes fluid channels, as taught by Wu, in order to effectively move fluid within the system. 

Regarding claim 6, Sims as modified teaches the system of claim 5, wherein the bedding device includes a flexible mattress pad (met through the combination with Sin).  

Regarding claim 11, Sims teaches a system for cooling a fluid (see Title, Abstract), comprising: 
a control unit comprising: at least one thermoelectric module (46, Fig. 2, see paragraph [0073] at least) connected to a fluid reservoir (62, Fig. 4, paragraph [0075]), containing the fluid; 
at least one heat pipe (60, paragraph p[0073]) connecting the at least one thermoelectric module with a heat sink (50, paragraph [0073]); 
at least one fan attached to the heat sink (52, Fig. 5, paragraph [0073]);  
Sims does not teach:
a plurality of heat sinks, and at least one fan attached to each of the plurality of heat sinks; wherein the plurality of heat sinks are aligned along a central axis; and a bedding device having fluid channels therein, wherein the control unit is operable to pump the fluid from the fluid reservoir into the bedding device. 
Sin teaches a thermoelectric controlled mattress (Sin, Abstract) which features a plurality of heat sinks (Sin, 43, 44, Fig. 4, see Description) aligned on a central axis (Sin, Fig. 4) and an electromagnetic field (EMF) shield, wherein the EMF shield is operable to reduce the strength of the EMF produced by the control unit outside of the control unit (Sin, 51, 52, Fig. 4, see Description). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims with a plurality of heat sinks aligned on a central axis and an EMF shield outside the control unit, as taught by Sin, in order to increase the heat transfer efficiency of the system and to prevent harmful emanation of electromagnetic waves. 
Sims as modified does not teach a fan attached to each of the plurality of heat sinks. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide at least one fan to each of the plurality of heat sinks, as it has been held that a mere duplication of essential working parts of a device involve routine skill in the art. 
Sims as modified does not teach a bedding device having fluid channels therein, wherein the control unit is operable to pump the fluid from the fluid reservoir into the bedding device.
Wu teaches a thermoelectric cooling mattress which features water circuit channels in the mattress (Wu, Title, 113, 113a, Fig. 2, col. 2, lines 17-25). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims as modified with the bedding device includes fluid channels, as taught by Wu, in order to effectively move fluid within the system.

Regarding claim 12, Sims as modified teaches the system of claim 11, wherein the control unit further includes an electromagnetic field (EMF) shield, wherein the EMF shield is operable to reduce the strength of the EMF produced by the control unit outside of the control unit (Sin, 51, 52, Fig. 4, see Description, see motivation to combine in claim 11).  

Regarding claim 13, Sims as modified teaches the system of claim 12, wherein the EMF shield includes a chassis connecting the plurality of heat sinks (Sin, 51, 52 act as a chassis for the heat sinks 43, 44 in Fig. 4).  

Regarding claim 14, Sims as modified teaches the system of claim 11, wherein the at least one thermoelectric module is not aligned along the central axis (Sims, 48 are on a different vertical axis than 50, as best understood via Fig. 5 of Applicants Drawings).

Regarding claim 16, Sims as modified teaches the system of claim 11, wherein each of the at least one fan attached to each of the plurality of heat sinks are operable to blow air to or suck air from the plurality of heat sinks in a single direction (Sims, see Fig. 5 which has the fan positioned to blow air across the heat sink in a single direction).    

Regarding claim 17, Sims as modified teaches the system of claim 11, wherein the fluid is water (Sims, paragraph [0008]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Sin and Wu, further in view of Steffenson (US 2008/0016881).

Regarding claim 15, Sims as modified teaches the system of claim 11, but does not teach that the at least one thermoelectric module includes four Peltier chips. Steffenson teaches that it is known in the art for thermoelectric modules to include Peltier chips (Steffenson, paragraphs [0017]-[0019] at least, the Examiner notes that the specific number of Peltier chips is not patentably distinguishable, however, Steffenson teaches the use of 6 chips shown in Fig. 1A, which suffices the claim). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims as modified with the thermoelectric module including four Peltier chips, as taught by Steffenson, in order to help the system reach suitable temperatures (Steffenson, paragraph [0017]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sims in view of Sin, further in view of Woods (US 2010/0199687 – provided by Applicant in the IDS).

Regarding claim 9, Sims as modified teaches the system of claim 1, but does not teach that the plurality of heat sinks each include a plurality of spaced-apart planar fins extending perpendicularly outward from a base. Woods teaches a temperature control device (Woods, Title) which features a plurality of heat sinks (Woods 240a, 240b, Fig. 2, paragraph [0034]) which are connected to a thermoelectric device (Woods, paragraph [0034]), wherein the plurality of heat sinks each include a plurality of spaced-apart planar fins extending perpendicularly outward from a base (Woods, 242, 251, Fig. 2, paragraphs [0035] and [0039]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Sims as modified with the plurality of heat sinks each include a plurality of spaced-apart planar fins extending perpendicularly outward from a base, as taught by Woods, in order to increase the rate of heat transfer in the system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Primary Examiner, Art Unit 3763